DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/13/2020 is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  “one or more computer computer-storage media”.  It appears this should read “one or more computer-storage media”. Appropriate correction is required.
Claims 6, 13, and 19 are objected to because of the following informalities:  “identifying answer features correspond from the plurality of communications”.  It appears this should read “identifying answer features from the plurality of communications.” Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 8, and 15, these claims disclose a standard feature in a feature set of the primary item. It is unclear exactly what a standard feature is. The specification discloses it as being both communicated from an item provider (e.g. a manufacturer) and also found through crawling the web. See paragraph [0030]. It is unclear what can distinguish a standard feature from the compatibility features that were based off of plurality of communications given that they are all determined from the web. Further, standard features also include demographic based compatibility features. See paragraph [0031]. It is unclear how this demographic based compatibility feature can be both from a standard feature and a communications based compatibility feature. It is unclear exactly what the boundaries/scope of a standard feature is since it is often described in the Specification as something that may also be the communications based compatibility feature. For at least these reasons, this limitation is vague and indefinite. Claims 2-7, 9-14, and 16-20 are rejected for inheriting the deficiencies noted claims 1, 8, and 15.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Under Step 1 of the Alice/Mayo test the claims are directed to statutory categories. Specifically, the system, as claimed in claims 1-7, is directed to a machine. Additionally, the computer-storage media, as claimed in claims 8-14, is directed to an apparatus (Examiner notes that Applicant’s Specification discloses that computer storage media excludes signals pe se, paragraph [0065]). Furthermore, the method, as claimed in claims 15-20, is directed to a process.
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”, the claimed invention recites the abstract idea of providing supplementary item information based on communications-based compatibility features for an item. Specifically, representative claim 1 recites the abstract idea of:
accessing a plurality of communications, wherein the plurality of communications include information about a primary item;
based on the plurality of communications, generating supplementary item information, wherein the supplementary item information comprises a communications-based compatibility feature associated with the primary item, wherein the communications-based compatibility feature is not a standard feature in a feature set of the primary item; and
providing the supplementary item information to cause presentation corresponding to the communications-based compatibility feature.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 1 recites the abstract idea of providing supplementary item information based on communications-based compatibility features for an item, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” In this case, the abstract idea recited in representative claim 1 is a certain method of organizing activity because providing supplementary item information based on communications-based compatibility features for an item is a commercial or legal interaction because it is a sales activity. 
Additionally, the recited limitations of representative claim 1 recite an abstract idea because they are considered to be mental processes. As described in the 2019 PEG, mental processes are “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)”. In this case, generating supplementary item information based on the plurality of communications wherein supplementary item information comprises a communications-based compatibility feature associated with the primary item, wherein the communications-based compatibility features Is not a standard feature in a feature set of the primary item is a type of observation or evaluation.
Thus, representative claim 1 recites an abstract idea.
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. As stated in the 2019 PEG, when “an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use,” the judicial exception has not been integrated into a practical application. In this case, representative claim 1 includes additional elements such as a computerized system comprising one or more computer processors; and one or more computer computer-storage media storing computer usable instructions, and a user interface element. Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of a commonplace business method or mathematical algorithm being applied on a general purpose computer (Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573, U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014)) and requiring the use of software to tailor information and provide it to the user on a generic computer (Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015)). Similarly, specifying that the abstract idea of providing supplementary item information based on communications-based compatibility features for an item occurs within an electronic world merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. As such, the additional elements do not integrate the judicial exception into a practical application of the abstract idea of providing supplementary item information based on communications-based compatibility features for an item and, thus, representative claim 1 is directed to an abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, as noted above, the additional elements recited in independent claim 1 are recited and described in a generic manner merely amount to no more than an instruction to apply the abstract idea using a generic computer component or merely use a generic computer as a tool to perform an abstract idea.
Even when considered as an ordered combination, the additional elements of representative claim 1 do not add anything that is not already present when they are considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components…’ad[d] nothing… that is not already present when the steps are considered separately’… [and] [v]iewed as a whole…[the] claims simply recite intermediated settlement as performed by a generic computer.” Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573, U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014) (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, representative claim 1 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in representative claim 1 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, representative claim 1 is ineligible.
Dependent Claims 2-7 do not aid in the eligibility of independent claim 1. For example, claims 2-7 merely further define the abstract limitations of claim 1.
Furthermore, it is noted that certain dependent claims include additional elements supplemental to those recited in independent claim 1: user interfaces associated with an item listing platform and user interface elements (claim 2) and supplementary item information model (claim 6). However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s Specification. Additionally, the additional elements do not amount to significantly more because they merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use.
Dependent Claims 3-5 and 7 do not recite additional elements supplemental those recited in claim 1. Therefore, the additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea for the reasons described above with respect to claim 1.
Thus, dependent claims 2-7 are also ineligible.
Independent Claims 8 and 15 recite the same abstract idea recited in representative claim 1. Independent claim 8 recites the additional element of a memory. Independent claim 15 recites the additional element of a computer implemented method. The additional elements in independent claims 8 and 15 do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea for the reasons described above with respect to claim 1.
Similarly, the dependent claims 9-14 and 16-20 do not recite additional elements supplemental those recited in claims 2-7. Therefore, the additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea for the reasons described above with respect to claims 2-7, respectively. Thus, dependent claims 9-14 and 16-20 are also ineligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 7-8, 11, 14-15, and 17 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Koski (US 2008/0082499).
Regarding Claims 1, 8, and 15, Koski discloses A system comprising (See paragraph [0008]): one or more processors (See paragraph [0008]); and one or more computer computer-storage media storing computer-useable instructions that, when used by the one or more computer processors, cause the one or more computer processors to perform operations comprising: (See paragraph [0008])
accessing a plurality of communications, wherein the plurality of communications include information about a primary item; (See paragraph [0011] disclosing relies directed towards an item or product, [0012] disclosing set of one or more reviews is received, Fig. 1
based on the plurality of communications, generating supplementary item information, wherein the supplementary item information comprises a communications-based compatibility feature associated with the primary item, wherein the communications-based compatibility feature is not a standard feature in a feature set of the primary item; and (See paragraph [0012] disclosing extracting information, opinions, and/or trends from the reviews, [0013] disclosing based on reviews a summary of topics, range and distribution of opinions and/or trends is presented- the distribution of opinions along one or more axes or dimensions is presented, e.g., user and/or reviewer demographics (urban v. rural reviewer, male vs. female, etc.) – Examiner notes that Applicant’s Specification discloses communications-based compatibility features to include operational compatibility feature, demographic based compatibility feature, or sub-feature compatibility, [0016] disclosing standard features in feature set of primary item may include information such as associated features, potential uses, compatible mp3 players, price, etc., [0017] disclosing analyzing reviews to generate a themes section to provide insight into other features such as demographic information or that based on locations of reviews and the reviews themselves, drawing certain pieces of information such as that an item may have better performance in rural areas than in cities, Fig. 1, 3A-B)
providing the supplementary item information to cause presentation of a user interface element corresponding to the communications-based compatibility feature. (See paragraph [0010] disclosing summary of information included ins et of reviews is provided such as visual indication of a range and distribution of opinions expressed in the set of reviews, [0013], Fig. 3A-B).

Regarding Claims 4, 11, and 17, Koski discloses all of the limitations of claims 1, 8, and 15. Additionally, Koski discloses wherein the communications-based compatibility feature is a demographic-based compatibility feature that indicates a derived demographic value associated with the primary item (See paragraph [0012] disclosing extracting information, opinions, and/or trends from the reviews, [0013] disclosing based on reviews a summary of topics, range and distribution of opinions and/or trends is presented- the distribution of opinions along one or more axes or dimensions is presented, e.g., user and/or reviewer demographics (urban v. rural reviewer, male vs. female, etc.), Fig. 3A-b).

Regarding Claims 7 and 14, Koski discloses all of the limitations of claims 1 and 8. Additionally, Koski discloses wherein causing presentation of the user interface element comprises presenting the user interface element proximate to one or more standard features in the feature set of the primary item (See Fig. 3A-3B disclosing standard feature information being displayed at the top (304/306) and proximate below to that information displaying generated supplementary information – e.g., themes/relevancy/frequency distribution, paragraph [0010]), wherein the user interface element explicitly identifies a category associated with the supplementary item information. (See Fig. 3A disclosing themes and relevancy headings with city/rural information below).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 6, 9, 13, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koski (US 2008/0082499) in view of Podgorny et al. (US 10,140,578).
Regarding Claims 2 and 9, Koski discloses all of the limitations of claims 1 and 8. Additionally, Koski discloses wherein the plurality of communications include descriptions provided via user interfaces associated with an item listing platform (See paragraph [0010] disclosing summary includes visual indication of information expressed in set of reviews (e.g., descriptions), Fig. 3A-B disclosing shopping listing/platform for it as well as reviews with description of item, paragraph [0011] disclosing online website or store, [0012] disclosing set of reviews being associated with item available at online store), wherein the item listing platform provides interfaces for presenting user interface elements corresponding to communications-based compatibility features. (See paragraph [0010] disclosing summary includes visual indication of information expressed in set of reviews (e.g., descriptions), Fig. 3A-B disclosing shopping listing/platform for it AND communications-based compatibility features displayed in user interface element (308 & 310), paragraph [0011] disclosing online website or store, [0012] disclosing set of reviews being associated with item available at online store)
Koski does not expressly provide for wherein the plurality of communications include questions and answers. However, Podgorny discloses wherein the plurality of communications include questions and answers (Podgorny: see at least Fig. 3, 7, col 2, lns 28-55 disclosing questions and answers being submitted by users at a website, col 4, lns 18-32 disclosing the scoring of questions and answers and thresholds to determine features such as product and general tax components, col 6-7, lns 61-67 & 1-21, claim 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Koski with the question/answer communications, as taught by Podgorny, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including ability to evaluate more types of user submitted content that may be applicable to the primary item specifically when a certain topic has been questioned or asked frequently. See Podgorny: col 6-7, lns 61-67 & 1-21.
Regarding Claims 6, 13, and 19, Koski discloses all of the limitations of claims 1,  8, and 15. Additionally, Koski discloses wherein generating the supplementary item information is based on determining that one or more communications in the plurality of communications indicates one or more of the following: an operational compatibility feature, a demographic-based compatibility feature, or a sub-feature compatibility feature based on a supplementary item information model (See paragraph [0012] disclosing extracting information, opinions, and/or trends from the reviews and various techniques (e.g., supplementary information models) to help generate information, [0013] disclosing based on reviews a summary of topics, range and distribution of opinions and/or trends is presented- the distribution of opinions along one or more axes or dimensions is presented, e.g., user and/or reviewer demographics (urban v. rural reviewer, male vs. female, etc.), [0017] disclosing analyzing reviews to generate a themes section to provide insight into other features such as demographic information or that based on locations of reviews and the reviews themselves, drawing certain pieces of information such as that an item may have better performance in rural areas than in cities). 
However, Koski does not expressly provide for identifying question features form the plurality of communications; identifying answer features correspond from the plurality of communications; and determining that a threshold number of question features and corresponding answer features identify the communications-based compatibility feature. 
Podgorny discloses a model that supports:  identifying question features form the plurality of communications; identifying answer features correspond from the plurality of communications; and determining that a threshold number of question features and corresponding answer features identify the communications-based compatibility feature. (Podgorny: see at least Fig. 3, col 4, lns 18-32 disclosing the scoring of questions and answers and thresholds to determine features such as product and general tax components after running them through a content model, col 6-7, lns 61-67 & 1-21 disclosing using thresholds with the question and answer pairings, claim 2 disclosing separating electronic text based tax question and answer pairing based on threshold values).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Koski with the question/answer thresholds, as taught by Podgorny, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including ability to evaluate more types of user submitted content that may be applicable to the primary item specifically when a certain topic has been questioned or asked frequently. See Podgorny: col 6-7, lns 61-67 & 1-21.

Regarding Claim 20, Koski and Podgorny teach or suggest all of the limitations of claim 19. Additionally, Koski discloses wherein causing presentation of the user interface element comprises presenting the user interface element as a frequency distribution based on the communications-based compatibility feature being a demographic-based compatibility feature that indicates a derived demographic value associated with the primary item. (See Fig. 2 disclosing different ways of showing frequency distribution, Fig. 3A/3B disclosing user interface element displaying frequency distribution based on communications-based compatibility feature, paragraph [0013] disclosing distribution of opinions along one or more axes or dimensions based on things such as user/reviewer demographics, [0015] disclosing distribution graphics).


Claim(s) 3, 5, 10, 12, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koski (US 2008/0082499) in view of Aswani et al. (US 2017/0200207).
Regarding Claims 3, 10, and 16, Koski discloses all of the limitations of claims 1, 8, and 15. However, Koski does not expressly provide for wherein the communications-based compatibility feature is an operational compatibility feature that indicates that the primary item is compatible with a secondary item.
Aswani discloses wherein the communications-based compatibility feature is an operational compatibility feature that indicates that the primary item is compatible with a secondary item (Aswani: see at least paragraph [0006] disclosing using customer reviews/comments to identify new features beyond those pre-identified form product descriptions, [0012] disclosing new criteria determined including compatibility and/or use combinations with other products, not mentioned in the digital catalog).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Koski with the compatibility feature, as taught by Aswani, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including ability to identify new item information, relevant to consumers, that can help benefit merchants selling items. See Aswani: paragraph [0003]-[0005].

Regarding Claims 5, 12, and 18, Koski discloses all of the limitations of claims 1, 8, and 15. However, Koski does not expressly provide for wherein the communications-based compatibility feature is a sub-feature compatibility feature that indicates a sub-feature of the primary item, wherein the sub-feature is configured to be listed as a feature of the feature set of the primary item.
Aswani discloses wherein the communications-based compatibility feature is a sub-feature compatibility feature that indicates a sub-feature of the primary item, wherein the sub-feature is configured to be listed as a feature of the feature set of the primary item. (Aswani: see at least paragraph [0006] disclosing using customer reviews/comments to identify new features beyond those pre-identified form product descriptions, [0012] disclosing new criteria determined including features not mentioned in the catalog, [0054] (c) disclosing identifying parts or features of products discussed in previous reviews - consumer comment on specific attribute without mentioning the actual value, the value may be obtained from products specifications).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Koski with the sub feature, as taught by Aswani, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including ability to identify new features other than those pre identified in order to provide more sophisticated search system of a product catalog to better understand customer queries. See Aswani: paragraph [0004]-[0005].


Conclusion
The references cited in the form PTO-892 were not applied under relevant section §103 in the above Office Action, however, they are considered relevant to both claimed and unclaimed features of the instant invention. Applicant is herein advised to review the cited prior art references prior to responding to the instant Office Action in order to expedite prosecution of the instant application. For example:
Parent et al. (US 10,546,027) disclosing useful phrases form customer reviews to help supplement in the product user interface of an e-commerce site.
Guy et al. (US 2020/0020000) disclosing generating a description of an item to be displayed in an item listing based off of reviews of the item.
Pelleg et al. (US 2018/0129732) disclosing generating a set of tips based on user submitted content.
Fox et al. (US 9,965,470) disclosing identifying and generating list of topics based on customer comments/reviews.
Reisman et al. (US 2009/0265307) disclosing aggregating opinions, extracting features of the opinions, generating text summaries, and displaying that information to end users of a particular topic/product.
Huang et al. (US 2008/0249764) disclosing retrieving information from product reviews.
Bandaru et al. (US 2008/0133488) disclosing interface element with specific information extracted from plurality of communications.
“Analyzing user reviews in tourism with topic models” (Rossetti, M., Stella, F., Zanker, M., Analyzing user reviews in tourism with topic models, 2016, Information Technology & Tourism (2016) 16:5-21, pp. 5-21) disclosing processing textual reviews in order to determine topics and provide decision support and recommendations to tourists in a tourism setting.


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY E BARGEON whose telephone number is (571)272-2861. The examiner can normally be reached Monday-Friday 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.B/Examiner, Art Unit 3684                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625